Citation Nr: 1549019	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  10-39 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss beginning September 13, 2012.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to November 1970. 

This appeal is before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript is included in the claims file.

In June 2015, the Board denied an initial compensable rating for bilateral hearing loss prior to September 13, 2012, and remanded the issue on appeal.


FINDING OF FACT

Since September 13, 2012, the Veteran's bilateral hearing loss has been manifested by no worse than Level III hearing acuity in each ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss beginning September 13, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100, Tables VI, VII (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for bilateral hearing loss represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the assigned rating did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  Moreover, the Veteran was notified of the criteria to establish a disability rating and an effective date and in a September 2009 letter.  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided a VA examination of his hearing loss in September 2015.  This examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on his claim, as well as an adequate description of the functional effects of his hearing loss.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Moreover, in obtaining the September 2015 examination results, a September 2015 statement from the VA examiner providing an interpretation and explanation of a September 13, 2012, private audiology report, and current pertinent VA medical records, the agency of original jurisdiction substantially complied with the Board's June 2015 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of disability ratings for hearing impairment are to be derived by mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In cases in which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

Specific provisions are in effect for "unusual patterns of hearing impairment," specifically cases where the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  However, as neither pattern has been shown in this case, these provisions are inapplicable here.

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran underwent a VA audiological examination in September 2015.  At that time, he reported difficulty hearing conversational speech, especially while in crowded environments or in the presence of background noises.  On audiological evaluation, auditory thresholds in decibels, at 1000, 2000, 3000, and 4000 Hertz were, respectively, 15, 25, 55, and 70 on the right; and 20, 25, 45, and 65 on the left.  The results of that examination revealed an average puretone threshold hearing level of 41 decibels for the right ear and 39 decibels for the left.  Speech recognition scores using the Maryland CNC Test were 86 percent in the right ear and 88 percent in the left.

Application of table VI to these scores results in Roman numeral designations of II for each ear.  This combination, when applied to table VII, results in a noncompensable (0 percent) rating for hearing impairment under DC 6100.  

The Veteran submitted a private audiological evaluation report dated September 13, 2012.  On audiological evaluation, auditory thresholds in decibels, at 1000, 2000, 3000, and 4000 Hertz were, respectively, 20, 30, 60, and 70 on the right; and 20, 30, 55, and 60 on the left.  The results of that examination revealed an average puretone threshold hearing level of 45 decibels for the right ear and 41.25 decibels for the left.  While the report contains speech discrimination scores of 80 percent for each ear, it does not indicate that Maryland CNC speech discrimination testing was performed, as is required by 38 C.F.R. § 3.385 to adequately test hearing for VA rating purposes.  Furthermore, even considering such speech discrimination scores, in combination with the average puretone threshold hearing levels recorded in that evaluation report, application of table VI to these scores results in Roman numeral designations of III for each ear.  This combination, when applied to table VII, also results in a noncompensable rating under DC 6100.

Thus, a compensable rating for bilateral hearing loss beginning September 13, 2012, under DC 6100 is not warranted.

The Board notes the functional impairment described by the Veteran and medical professionals resulting from the Veteran's hearing loss.

During his March 2015 Board hearing, the Veteran testified that he had to turn the television up completely to the top volume to be able to hear it, that a lot of sounds he just did not pick up, and that he was able to drive but had some difficulty hearing sirens.  He testified that he had problems understanding words correctly during conversation and had to have others repeat themselves, and that in noisy environments such as restaurants his hearing problems were worse.  He further testified that he did not use hearing aids.

An April 2015 audiology note reflects the assessment that the Veteran's hearing was not adequate for daily communication, that he was likely to struggle with speech understanding when in a quiet one on one setting and experience greater difficulty when in a less than ideal setting (i.e. background noise, speaker at a distance, etc.), at which times the Veteran would benefit from a raised speaking voice, increased visual cues, and a slightly slower rate of speech.

Also, in a September 2015 report, the September 2015 VA examining audiologist, after reviewing the September 13, 2012, private audiological results, stated that such testing results indicate that the Veteran has a high frequency sensorineural hearing loss that affects the clarity of speech.  The examiner stated that background noises, usually low frequency in emphasis, would mask out his normal low frequency hearing and make it difficult for him to hear conversational speech at a normal volume level.  The examiner further stated that female voices, children's voices and other high frequency sounds would be difficult for the Veteran to hear without hearing aid usage.  In discussing the Veteran's September 13, 2012, speech discrimination scores, the VA examiner stated that, when spoken at a level of 65 decibels hearing level, he understood 80 percent of the information correctly, keeping in mind this is a best case scenario with him being tested in a sound-proof booth using insert transducers with the sound inches away from his eardrum, but that in a real-world environment his understanding of speech would most likely be worse if the speaker is a distance away from him or not facing him while speaking.  The examiner further stated that the Veteran's September 2015 VA audiological examination revealed similar test findings, and that with proper hearing aid usage and effective communication skills (face-to-face conversations at a close distance), he would exhibit slight difficulty hearing conversational speech.  The examiner noted that the Veteran currently wears a set of receiver-in canal (RIC) hearing aids and has reported successful hearing aid usage.

The Board has considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Board recognizes the Veteran's difficulties caused by his hearing loss disability, as discussed above, including having to turn the television up significantly; difficulty hearing everyday noises; difficulty with understanding words spoken to him, especially in situations such as where there is significant background noise, where a speaker is at a distance, and where a speaker is not facing him; and difficulty hearing higher frequency noises such as children and female voices.  The Board also notes that, while the Veteran has recently been using hearing aids, which have been successful, he has not had such hearing aids during most of the appeals period.

However, such disability is nonetheless adequately contemplated in the applicable rating criteria during the period in question.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Even considering such functional impairment, the Veteran's hearing loss disability does not reflect factors that can be considered to constitute an unusual or exceptional disability picture, given the level of hearing loss contemplated in even a noncompensable rating under DC 6100, when compared to that of others who would have the same audiometry and speech discrimination test results.  In view of the circumstances as a whole, the Board finds that the rating schedule is adequate, even in regard to the combined effect of the Veteran's service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Finally, there has been no assertion or evidence that the Veteran is unemployable due to the service-connected disability on appeal.  Therefore, entitlement to a total disability rating based on individual unemployability is not raised by the record and will not be further addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, an initial compensable rating for bilateral hearing loss beginning September 13, 2012, is not warranted, and there is no basis for any staged rating of the Veteran's disability.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  


ORDER

A compensable rating for bilateral hearing loss beginning September 13, 2012, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


